Citation Nr: 0702452	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  03-24 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for post-operative residuals of a gunshot wound to 
the abdomen with adhesions.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to August 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued a 30 
percent disability evaluation for post-operative residuals of 
a gunshot wound to the abdomen, with adhesions.

In June 2004, the Board remanded the claim for further 
development.  A motion to advance the veteran's case on the 
docket was received in November 2006, and granted in January 
2007.


FINDINGS OF FACT

1.  The veteran's post-operative residuals of gunshot wound 
to the abdomen is manifested by intermittent, recurring 
partial small bowel obstruction due to peritoneal adhesions.  
The veteran's adhesions are no more than moderately severe. 
The objective evidence does not demonstrate severe peritoneal 
adhesions, definite partial obstruction shown by X-ray, with 
frequent and prolonged episodes of severe colic distension, 
nausea or vomiting following severe peritonitis, ruptured 
appendix, perforated ulcer, or operation with drainage.  

2.  Resolving all doubt in the veteran's favor, the gunshot 
wound to the abdomen resulted in a moderate injury to Muscle 
Group XIX.  

3.  The veteran has not submitted evidence tending to show 
that his service-connected post-operative residuals of a 
gunshot wound to the abdomen requires frequent 
hospitalization, is unusual, or causes marked interference 
with employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for post-operative residuals of a gunshot wound to 
the abdomen, with adhesions, are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.7, 
4.56, 4.73, 4.114, Diagnostic Codes 7301, 7310 (2006).  

1.  The criteria for a separate 10 percent rating for post-
operative residuals of a gunshot wound to the abdomen, 
affecting Muscle Group XIX, are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.7, 4.56, 
4.73, 4.114, Diagnostic Code 5319 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in September 2003 and June 2004 letters.  
Collectively, these letters informed the veteran to send any 
pertinent evidence in his possession, informed him of the 
evidence required to substantiate the claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

In a June 2004 statement, the veteran identified medical 
treatment from physicians in Modesto, California.  However he 
indicated that the physicians have since deceased and it 
appears that all of his records are no longer available.  
Thus, attempts to secure records showing such treatment would 
be futile.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, records from the VA Medical Centers in Daytona 
Beach, Gainesville, Livermore, and Pittsburgh, as well as 
private medical evidence from Dr. Cate, Dr. Moulis, Warren 
General Hospital, and Dr. McCormick.  All obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and neither 
he nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's award of a separate 10 percent rating 
for residuals of injury to Muscle Group XIX, the agency of 
original jurisdiction will be responsible for addressing any 
notice defect with respect to the rating and effective date 
elements when effectuating the award.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Therefore, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2006).  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2006).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  


Analysis

Initially, the Board observes that in a November 2006 written 
brief presentation, the veteran's representative stated that 
the RO did not review a December 2003 VA examination report, 
as requested in the Board's June 2004 remand.  The Board 
acknowledges that the RO, in its August 2005 supplemental 
statement of the case (SSOC), did not mention the December 
2003 VA examination report in the list of evidence.  
Nevertheless, the Board notes that in Gonzales v. West, 218 
F.3d. 1378, 1381 (Fed. Cir. 2000), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 3.303(a) does not require that a rating decision 
discuss each piece of evidence, only that it consider all of 
the evidence.  According to the August 2005 SSOC, the RO 
indicated that the Board, in June 2004, remanded the claim 
to, in pertinent part, review and readjudicate the claim (see 
heading titled "Adjudicative Actions").  There is no 
indication that the RO did not consider all evidence of 
record.  

By way of history, during service, in 1950, the veteran 
sustained a gunshot wound to his abdomen and sustained 
perforations of the bowel and rectum.  A sigmoid colostomy 
was preformed but failed to function several days following 
the "opening," therefore a diagnosis of bowel obstruction 
was rendered.  Subsequently, the colostomy functioned well, 
and was eventually closed.  The following year, examination 
showed signs of partial intestinal obstruction.  

By a March 1952 rating sheet, the RO granted service 
connection for residuals of a gunshot wound to the abdomen, 
and assigned a 30 percent evaluation pursuant to Diagnostic 
Code 7301, effective from August 1951.  Such grant of service 
connection has been in effect for 10 years or more, thus it 
is protected under 38 C.F.R. § 3.957.

Following the brief grant of a 100 percent convalescent 
rating due to a period of hospitalization in April 1963 for a 
small bowel obstruction, the RO continued the 30 percent 
disability evaluation, effective from July 1963.  In April 
1999, the veteran filed an increased rating claim for 
residuals of a gunshot wound to the abdomen, with adhesions.

Residuals of injury to the stomach are rated as adhesions of 
peritoneum under Diagnostic Code 7301.  See 38 C.F.R. § 
4.114, Diagnostic Codes 7301, 7310, 7311.  Under Diagnostic 
Code 7301, a 30 percent disability evaluation is warranted 
for adhesions of peritoneum requires moderately severe 
symptoms, partial obstruction manifested by delayed motility 
of barium meal and less frequent and less prolonged episodes 
of pain.  A 50 percent evaluation requires severe symptoms, 
definite partial obstruction shown by X-ray, with frequent 
and prolonged episodes of severe colic distension, nausea or 
vomiting following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage.  38 C.F.R. § 
4.114, Diagnostic Code 7301.  

On review of VA examination reports dated in August 1999 and 
December 2003, as well as VA and private treatment records 
dated during the applicable appeal period, the Board finds 
that an evaluation in excess of 30 percent for service-
connected residual of a gunshot wound to the abdomen is not 
warranted.  

The veteran has been diagnosed with peritoneal adhesions.  A 
December 2003 VA examiner acknowledged that while partial 
small obstruction is difficult to diagnose, he believed that 
it is as likely as not that the veteran has had episodes of 
recurrent, partial small bowel obstruction due to adhesions 
following the veteran's in-service sigmoid loop colostomy and 
subsequent surgeries.  

Significantly, however, while the medical evidence shows that 
the veteran has recurrent partial small bowel obstruction due 
to peritoneal adhesions, it fails to show that that the 
veteran's peritoneal adhesions are severe, with frequent and 
prolonged episodes of colic distension, nausea, or vomiting 
to warrant a higher evaluation.  The veteran's primary 
gastrointestinal complaints during the appeal period have 
been abdominal pain and "bleeding of the bowels."  VA 
medical evidence dated from 1999 forward show 
gastrointestinal treatment primarily for gastroesophageal 
reflux disease (GERD), hemorrhoids, and diverticulitis.  
After a thorough review of the veteran's claims folder, the 
December 2003 VA examiner opined that the veteran's 
diverticulitis, hemorrhoids, and GERD are not the direct 
result of his prior rectal perforation.  The examiner did 
acknowledge, however, that the veteran's GERD has been 
aggravated by medication prescribed for his back pain, which 
stemmed from the gunshot wound.  Thus, while the veteran has 
received some treatment for gastrointestinal symptoms, such 
symptoms do not appear to be related to his prior gunshot 
wound.  In any event, there is no medical evidence of 
frequent and prolonged episodes of severe colic distention, 
nausea, or vomiting.  As such, the Board finds that a 50 
percent evaluation under Diagnostic Code 7301 is not 
warranted.  

As this service-connected disability involves a gunshot wound 
to the abdomen, the Board has also considered the provisions 
of 38 C.F.R. § 4.73, Diagnostic Code 5319, pertaining to the 
muscles of the abdominal wall.  Under such code, a 50 percent 
evaluation is warranted for severe muscle injury to Muscle 
Group XIX.  A 30 percent rating is assigned for moderately 
severe injury and a 10 percent rating for moderate injury.  

Pursuant to 38 C.F.R. § 4.56 (2004), muscle disabilities are 
evaluated as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe as follows:

1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury. Through 
and through or deep penetrating wound due to high- velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. (ii) History 
and complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings.  
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Id.

As noted above, service medical records dated in 1950 reveal 
that the veteran underwent a partial resection of the 
intestine with colostomy after receiving a gunshot wound to 
the abdomen.  The evidence fails to indicate that the veteran 
suffered debridement, prolonged infection, intermuscular 
binding or scarring, bone fracture, loss of deep fascia, 
muscle substance, or normal firm resistance of muscles.  
Consequently, the Board finds that the preponderance of the 
evidence is against a finding of severe or moderately severe 
injury to Muscle Group XIX.  In fact, there was little or no 
mention of muscle damage in the treatment reports coincident 
with the injury or at present.  Still, the record reflects 
that the veteran did have a through and through wound.  
Resolving all doubt in the veteran's favor, a separate 10 
percent evaluation for moderate injury to Muscle Group XIX is 
warranted.  

The veteran is in receipt of a noncompensable evaluation for 
scars as a result of the in-service colostomy.  He has not 
expressed disagreement as to the evaluation of such scars and 
the recent clinical evaluations have reflected that they are 
essentially asymptomatic.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
veteran is unable to secure and follow substantially gainful 
employment due to service-connected residuals of gunshot 
wound to the abdomen, or otherwise render a schedular rating 
impractical.  There is also no indication that his service-
connected residuals of gunshot wound to the abdomen has 
produced marked interference with employment nor does the 
evidence show that the veteran is frequently hospitalized for 
his pertinent disability.  Having 


reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC 6-96 (1996).


ORDER

A disability evaluation in excess of 30 percent for post-
operative residuals of a gunshot wound to the abdomen with 
adhesions is denied.

A separate 10 percent rating for post-operative residuals of 
a gunshot wound to the abdomen affecting Muscle Group XIX is 
allowed, subject to the regulations governing the award of 
monetary benefits.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


